Citation Nr: 1447777	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus and/or posttraumatic stress disorder (PTSD), and if so whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the proceeding is of record.   

The record before the Board consists of the Veteran's paper claims file and an electronic records in Virtual VA.

The issues of entitlement to service connection for hypertension and to a rating in excess of 30 percent for PTSD are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2009 rating decision denied service connection for hypertension; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied entitlement to service connection for hypertension in a July 2009 rating decision, in part, because the evidence failed to show that his hypertension was related to a service-connected disorder.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the July 2009 rating decision, but evidence received after the expiration of the appeal period includes a statement from a medical professional indicating that the Veteran's hypertension is due to high anxiety related to his service-connected PTSD.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.


REMAND

The Veteran seeks service connection for hypertension, to include as due to PTSD or diabetes, and a rating in excess of 30 percent for PTSD.
In February 2014, the Veteran submitted a disability benefits questionnaire in which a medical professional stated that his hypertension was due to high anxiety from PTSD.  The rationale given for the opinion was inadequate.  However, because this medical evidence indicates that the Veteran's hypertension may be related to a service-connected disability, a VA examination is in order to determine the etiology of the Veteran's hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's most recent VA examination assessing the degree of severity of his PTSD was in April 2011, over three years ago.  The Veteran stated at his January 2013 hearing that his condition has since worsened.  As such, it appears that the report of the April 2011 VA examination does not represent the current severity of the Veteran's disability.  

In light of these circumstances, the case must be remanded for the originating agency to provide the Veteran with new examinations regarding both issues on appeal.  In addition, appropriate development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the current severity of his PTSD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

	3.  The Veteran should be also afforded a VA examination to determine the nature and etiology of his hypertension.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension originated during service or is otherwise etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD and/or diabetes mellitus.  

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


